Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 03/07/2022 has been entered. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 and 13 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method, and a system, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of grouping and displaying similar elements, all related to a common project. These are typical task required for project management.  Therefore, they recite examples of advertising, marketing, or sales activities or behaviors. They also represent tasks completed for a client or vendor, thus, they also exemplify business relations. These two illustrations describe commercial or legal interactions. The above activities also recite the actions of several workers (or clients) interacting to build and manage a project. Thus, they recite examples of managing personal behavior or relationships or interactions between people. Both of the categories identified above are within the certain method of organizing human activity grouping of abstract ideas.

Claim 1, which is representative of claims 22 and 23, defines the abstract idea by the elements of:
A method to: generate a plurality of color data structures, wherein each of the plurality of color data structures comprises a hexadecimal number that represents a different color than any of the other plurality of color data structures; 
generate a plurality of element data structures, wherein each of the plurality of element data structures represents a different element than any of the other plurality of element data structures; 
generate a plurality of item data structures, wherein each of the plurality of item data structures represents a physical item and is associated with an image representing the physical item; 
receive a selection of one or more colors via the at least one colors input and associate a subset of the plurality of color data structures, representing the selected one or more colors, with a search; and, 
receive a selection of one or more elements via the at least one elements input and associate a subset of the plurality of element data structures, representing the selected one or more elements, with the search;
3Application No. 16/944,532Attorney Docket No. 127839-OOO1UT01identify a subset of the plurality of item data structures based on the subset of color data structures and the subset of element data structures associated with the search; and,
populate the design board with thumbnails of the images associated with the identified subset of item data structures.

Per the examination instructions in the 2019 PEG, these claims describe the abstract idea of marketing, or sales activities, or behaviors among a business and a client; they also represent the actions of several workers interacting to build and manage a project. Thus, they recite examples of managing personal behavior or relationships or interactions between people as detailed above.  Therefore, these claims fall into the certain method of organizing human activity grouping of abstract ideas identified by the Examiner.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe: 
at least one hardware processor to;
a graphical user interface;
one or more software modules that are configured; and,
a non-transitory computer-readable medium having instructions stored therein, 
 	calling the design board a “virtual” design board.
These additional elements simply instruct one to practice the abstract ideas of marketing, or sales activities or behaviors; business relations; and, relationships or interactions between people utilizing a processor, a graphical user interface, software, and non-transitory computer-readable storage media, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is just generally linking the use of the judicial exception to a technological environment and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. Therefore, the claims are found to be directed to the abstract idea identified by the examiner.

For Step 2B of the eligibility analysis, the claims, when taken together as a combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea.  This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.  

Dependent claims 2 – 4, 6 – 10, 13 – 17,  24, and 25, contain further recitations to the same abstract idea found in claim 1, above.  Recitations to the design board, item data structures, payments and invoices, time periods for projects, clients and project screens and accounts, and instructions and reports related to a project are all fundamental, essential facets of the core actions and methods needed for project management.  These recitations further describe the actions one worker would undertake when working within the business relation, or the interactions among the plurality of parties interested in these various aspects of a project.  These claims further recite computer implementation (using at least one hardware processor) to perform the steps that define the abstract ideas. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion via similar reasoning.

Dependent claims 5, 11, and 21 contain further recitations to the same abstract idea found in claim 1, above. They include utilizing a cloud-based platform, uploading and storing media, a feature vector from data, and machine learning. These claims describe further computer implementation and are not sufficient to provide for integration into a practical application and/or significantly more, see MPEP 2106.5(f).  Noting that feature vectors are derived from data, Specification, at [242].  This is data analysis is not sufficient to provide for integration into a practical application and/or significantly more.  

Dependent claims 18 – 20 contain further recitations to the same abstract idea found in claim 1, above.  The claims to record communications and providing access are linked to the abstract ideas of accounts and roles for users.  Thus, they further recite perform the method of interactions using a computer.  This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion via similar reasoning.

Therefore, for the reasons set forth above, claims 1 – 11 and 13 – 25 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not fully persuasive.
Applicant’s cancellation of claim 12 has rendered the prior rejection of that claim moot.  Therefore, the prior rejection under 35 U.S.C. § 101, for claim 12, is withdrawn.

Applicant’s first argument, discussing rejections of prior claims under 35 U.S.C. § 101, begins on page 11, stating that amended claim 1 is directed to a graphical user interface, “that enable a search of items by a combination of color(s) and element(s)”.  Applicant further states that “this new type of search is itself an improvement in the functioning of the computer itself.”  The Examiner respectfully disagrees with Applicant for two reasons.
First, the concept of pairing data (information) based upon colors and physical objects cannot fairly be considered new. Many projects have been structured to be color coded; for example, off-white wedding schemes, or pink-clad participants in support parades.  Upon further studying of the disclosure, the Examiner is reminded of ages old Bill of Materials, (BOMs), generated in the manufacturing disciplines.  Today’s work schema uses parametric modelling in order to amass all the disparate objects used in the assembly of many items purchased today.  This is equivalent to the claimed invention of structuring a plurality of data structures based on color and element.  Thus, this search function does not recite new and inventive.
Second, the claims do not disclose any components or steps that provide the improvement described.  They merely recite colors and elements as categories that may be grouped.  The claims proceed to then display the results of this grouping on a graphical user interface.  As described earlier in this Office Action, this is simply instructing one to   instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea.  This does not render the claims as being patent eligible. See MPEP 2106.05(f).
Applicant has added that this search function “enables automated population of items into a virtual design board.”  However, Applicant has also stated that this virtual design board “replace[s] a physical design board which had to be manually and subjectively construed using human judgment.”  See Office Action Appendix, filed 02/09/2022.  Thus, these claims seem to agree with the Examiner in that they recite computer implementation of the abstract idea of project management.  
	Applicant does mention the Trading Tech Int’l, Inc. case, on page 11, but makes no argument as to why this case may be analogous to the instant application.  As no argument is presented, the Examiner has reviewed this statement but cannot ascertain any persuasiveness to the statement.  It is therefore, considered moot.  

	Applicant next argues rejections of prior claims under 35 U.S.C. §§ 102 and 103, with emphasis on independent claims 1, 22, and 23, and amended language.  The Examiner has reviewed the Specification as well as considered comments made during an interview conducted on 02/04/2022.  As a result, Applicant’s arguments, stated on pages 12 – 15 are persuasive.  Therefore, the prior rejections of claims 1, 2, 5, 19, 20, 22, and 23, under 35 U.S.C. § 102, and of claims 3, 4, 6, 17, and 18, under 35 U.S.C. § 103, are hereby withdrawn.  
	Applicant states that the cited prior art of record fails to disclose “generate a plurality of color data structures…and a graphical user interface comprising…”  Pursuant to the interview conducted on 02/04/2022 and a subsequent review of the claim language, Applicant has persuaded the Examiner that a proper interpretation of claims would be that color is one format for creating a structure, not merely a coding scheme, as the Examiner has originally construed.  Therefore, the Examiner agrees with Applicant that the cited prior art of record does not disclose the claimed limitations recited as; generate a plurality of color data structures, wherein each of the plurality of color data structures comprises a hexadecimal number that represents a different color than any of the other plurality of color data structures; generate a graphical user interface comprising a colors section comprising at least one colors input for receiving a selection of one or more colors, an elements section comprising at least one elements input for receiving a selection of one or more elements, and a virtual design board associated with one of a plurality of projects; via the graphical user interface, receive a selection of one or more colors via the at least one colors input and associate a subset of the plurality of color data structures, representing the selected one or more colors, with a search; receive a selection of one or more elements via the at least one elements input and associate a subset of the plurality of element data structures, representing the selected one or more elements, with the search; 3Application No. 16/944,532Attorney Docket No. 127839-OOO1UT01 and, identify a subset of the plurality of item data structures based on the subset of color data structures and the subset of element data structures associated with the search.  
	
	Applicant’s further arguments to the prior dependent claims and new claims 24 and 25 are persuasive as well; as these dependent claims depend to independent claim 1, which is now considered to not disclosed by the referenced prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bellini (US20140278694) describes a method for business management using product data with product classes.  Carruth (US20110010214) discloses a method and system for project management.  Dessert (US20140337112) describes a system and method for creating and sharing product ensembles with an electronic pin board wall.  Epson (US20160048806) discloses computer-based project management methods and systems.  Lo (US20180189735) details a project folder for managing data associated with a project.  Tana (US20190205420) has collaborative content management interface.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687